United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 16, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60571
                          Summary Calendar


ZAHIDA JABEEN JAMAAL KHAN,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95-344-562
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges

PER CURIAM:*

     Zahida Jabeen Jamaal Khan (Khan) has filed a petition for

review of an order of removal of the Board of Immigration Appeals

(BIA).   She argues that the BIA erred when it rejected her claim

that removal proceedings should be terminated because the

proceedings were instituted based on information set forth in an

application for benefits that she filed under the confidentiality

provisions of the Legal Immigration Family Equity (LIFE) Act.

     As the BIA noted in its order of removal, the

confidentiality requirements of the Immigration and Nationality

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60571
                                 -2-

Act are applicable to applications for legalization under the

LIFE Act.   Immigration and Nationality Act § 245A(c)(5), 8 U.S.C.

§ 1255a(c)(5)(A)(i); LIFE Act, PL 106-553, 2000 HR 4942,*2762A-

148; 8 C.F.R. § 245a.21.   However, the Immigration Judge’s

determination that Khan failed to establish that she filed an

application under the LIFE Act is based upon substantial

evidence.   See Roy v. Ashcroft, 389 F.3d 132, 137-38 (5th Cir.

2004).   Moreover, the Immigration Judge’s determination that an

independent source apprised Immigration and Customs Enforcement

officials of Khan’s illegal status is also based upon substantial

evidence.   See id.   The BIA therefore did not err when it

determined that the confidentiality provisions of the LIFE Act

were not violated.

     Khan’s petition for review is DENIED.